USDC SDNY
Case 1:19-cv-02202-ALC-JLC Document 23 Filed 10/28/19 PagevUofnir

ELECTRONICALLY FILED
DOC#:

DATE FILED: lof ov/ ia

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
HUYK JIN SEO, individually and on behalf
of others similarly situated,
Plaintiff, 19-cv-2202 (ALC)
-against- ORDER
I.P.T. NAME AND DESIGN INC., ET AL,
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of parties’ additional letters regarding the Notice of Voluntary
Dismissal. ECF Nos. 21, 22. Defendants are hereby ORDERED to respond to Plaintiff's claims,
including the claim that Defendants offered to cover Plaintiff's attorneys’ fees in exchange for

Plaintiff filing a Notice of Voluntary Dismissal. Defendants’ response should be filed on or

before October 31, 2019.

SO ORDERED.

Dated: October 28, 2019 .
New York, New York / (La :

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 
